Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a DIV of 16413874 (ABN).
Status of Claims 
	Claims 38-56 are pending and under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 38-54 and 56 are rejected under 35 U.S.C. 102(b) as anticipated by Hyde et al. (US20100217173A1, published 08/26/2010, IDS submitted on 02/20/2020). 
Hyde et al. teach extracorporeal devices (see abstract). Hyde et al. teach the extracorporeal device is a treatment chamber configured to receive peripheral blood of a subject through a flow route, the treatment chamber including one or more reactive biological or chemical compounds that alter the functional structure of one or more inflammatory mediators in the peripheral blood of the subject and further teach the reactive components are binding agents, see paras. [0006] and [0066]. Hyde et al. further teach that the binding agents on a matrix adapted to the treatment chamber can be configured to sequester inflammatory mediators and the binding agents are antibodies, see bottom para. [0007]. FIG 1A shows the treatment chamber 120 includes one or 

    PNG
    media_image1.png
    317
    561
    media_image1.png
    Greyscale

Hyde et al. teach the extracorporeal processing of the peripheral blood of the subject may be accomplished by removing blood from the peripheral circulatory system to an extracorporeal device, altering the functional structure of the inflammatory mediators, and returning all or part of the processed blood back to the subject, see para. [0066]. 
	With regarding to claims 39-40, Hyde et al. teach the device is useful in a method for treating an inflammatory disease or condition in the subject and the disease, for example, is sepsis or septic shock, see para. [0005].
	With regarding claims 41-42, Hyde et al. teach acute or chronic inflammatory response such as inflammatory response syndrome, see para. [0005].
	With regarding to claim 43, Hyde et al. teach controls flow of the peripheral blood into the treatment chamber and it is transmitted in a simultaneous or sequential pattern, see para. [0155]. 

	With regard to claims 46-48, Hyde et al. teach pro-inflammatory and anti-inflammatory cytokines, see para. [0044].
	With regard to claims 49-51, Hyde et al. teach interleukin-6 (IL-6), interleukin-10 (IL-10), see para. [0044].
	With regard to claim 52, Hyde et al. teach vascular endothelial growth factor (VEGF), see bottom para. [0042].
	With regard to claims 53 and 56, Fig. 1A above shows the substrate forms the inner surface of tubing contained within the extracorporeal device. 
	With regard to claim 54, Hyde et al. teach silicon containing linking groups, see para. [0140]. 

Claims 38-40, 43-51, 53 and 56 are rejected under 35 U.S.C. 102(b) as anticipated by Federspiel et al. (WO2011/044329A2, published 04/14/2011, IDS submitted on 02/20/2020).
Federspiel et al. teach an extracorporeal device (see [09]) comprising a tube having an inner surface (see Figure 8, hollow fibers) and antibody or antigen-binding fragment thereof bound to the inner surface of the tube, see paras. [07], [54], [58], and Figure 8. Federspiel et al. teach in Fig. 8 the process of removing fluid from a subject using an extracorporeal device and returning the blood back to the subject. Federspiel et al. teach that the fluid is blood or a blood fraction, see para. [06]. Federspiel et al. teach interleukins such as IL-1, IL-4, IL-6, IL-8, and IL-10 can be immobilized in connection with treatment of sepsis and/or inflammatory diseases, see para. [62]. 
With regard to claims 39-40 and 46-51, Federspiel et al. teach with respect to cytokines, in addition to interleukins such as IL-8, a variety of cytokines/chemokines, including CXRC1-8 ligands can be immobilized for interaction with corresponding receptors and further interleukins such as IL-1, IL-4, IL-6, IL-8, and IL-10 can be immobilized in connection with treatment of sepsis and/or inflammatory diseases, see para. [62]. Federspiel et al. teach blood was withdrawn from either septic patients, see para. [51]. 
With regard to claim 43, Federspiel et al. teach in Fig. 8 the process of removing and returning steps occur concurrently.
With regard to claims 44-45, Federspiel et al. teach one or more functional groups of the ligand, see para. [59].
With regard to claim 53, Federspiel et al. teach an extracorporeal device (see [09]) comprising a tube having an inner surface (see Figure 8, hollow fibers) and antibody or antigen-binding fragment thereof bound to the inner surface of the tube, see paras. [07], [54], [58], and Figure 8.
With regard to claim 56, Federspiel et al. teach in Fig. 9 substrate comprises particles contained within the extracorporeal device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Federspiel et al. (WO2011/044329A2, published 04/14/2011, IDS submitted on 02/20/2020) as applied to claim 53 above, and further in view of Lyon et al. (US2011/0008404A1, published 01/13/2011, IDS submitted on 02/20/2020).
Federspiel et al. have been discussed in the above rejection but fail to teach tubing comprises silicone or polydimethylsiloxane. 
Lyon et al. teach modification of biomaterials and medical devices with cytokine, abstract, Figure 2. Lyon et al. further teach biomaterials includes silicone polymer such as polydimethylsiloxane, see bottom para. [0046]. Lyon et al. teach providing a microgel film with excellent adhesion to the substrate and hence a presumed stability for use in biological environment, see middle right col. of para. [0102]. Lyon et al. teach adsorption of proteins and antigen-antibody interactions, see bottom of para. [0057]. Lyon et al. teach the surface treatment is to prevent nonspecific protein adsorption, see bottom right col. of para. [0102]. Lyon et al. teach medical devices can be made of glasses or polymers, and among others [0047]. Lyon et al. teach the film comprises antibodies or fragments thereof [0079]. 


The person would have reasonably expected success in using silicon or polydimethylsiloxane as the material for the tube because it has been well understood by Federspiel et al. and Lyon et al. to modify surfaces for cytokines. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635